       Case 3:19-cv-08017-SPL Document 15 Filed 06/04/20 Page 1 of 2




 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                              )    No. CV-19-08017-PCT-SPL (JFM)
      Kristopher Andrew Jaramillo,
                                                )
 9                                              )    (No. CR-15-08236-PCT-SPL)
                        Petitioner,             )
10    vs.                                       )
                                                )    ORDER
11                                              )
      United States of America,                 )
12                                              )
                        Respondent.             )
13                                              )
                                                )
14
15          Movant Kristopher Andrew Jaramillo has filed a Motion to Vacate, Set Aside, or
16   Correct Sentence by a Person in Federal Custody pursuant to 28 U.S.C. § 2255 (“Motion”)
17   (Doc. 1). The Honorable James F. Metcalf, United States Magistrate Judge, has issued a
18   Report and Recommendation (“R&R”), recommending that the Court dismiss the Motion
19   with prejudice. Judge Metcalf advised the parties that they had fourteen (14) days to file
20   objections to the R&R and that failure to file timely objections could be considered a
21   waiver of the right to obtain review of the R&R. (Doc. 24 at 4); 28 U.S.C. § 636(b)(1);
22   Fed. R. Civ. P. 6, 72; United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
23          The parties did not file objections, which relieves the Court of its obligation to
24   review the R&R. See Reyna-Tapia, 328 F.3d at 1121; Thomas v. Arn, 474 U.S. 140, 149
25   (1985) (“[Section 636(b)(1)] does not… require any review at all… of any issue that is not
26   the subject of an objection.”); Fed. R. Civ. P. 72(b)(3) (“The district judge must determine
27   de novo any part of the magistrate judge’s disposition that has been properly objected to.”).
28   The Court has nonetheless reviewed the R&R and finds that it is well-taken. The Court
       Case 3:19-cv-08017-SPL Document 15 Filed 06/04/20 Page 2 of 2




 1   will adopt the R&R and deny the Motion. See 28 U.S.C. § 636(b)(1) (stating that the district
 2   court “may accept, reject, or modify, in whole or in part, the findings or recommendations
 3   made by the magistrate”); Fed. R. Civ. P. 72(b)(3) (“The district judge may accept, reject,
 4   or modify the recommended disposition; receive further evidence; or return the matter to
 5   the magistrate judge with instructions.”). Accordingly,
 6             IT IS ORDERED:
 7             1. That Magistrate Judge James F. Metcalf’s Report and Recommendation (Doc.
 8   14) is accepted and adopted by the Court;
 9             2. That the Motion to Vacate, Set Aside, or Correct Sentence by a Person in Federal
10   Custody pursuant to 28 U.S.C. § 2255 (CV-19-08017-PCT-SPL (JFM), Doc. 1; CR-15-
11   08236-PCT-SPL, Doc. 45) is dismissed with prejudice;
12             3. That a certificate of appealability and leave to proceed in forma pauperis on
13   appeal are granted;
14             4. That the Clerk of Court shall file this Order in the underlying related criminal
15   action, Case No. CR-15-08236-PCT-SPL; and
16             5. That the Clerk of Court shall enter judgment accordingly and terminate this
17   action.
18             Dated this 3rd day of June, 2020.
19
20
                                                        Honorable Steven P. Logan
21                                                      United States District Judge
22
23
24
25
26
27
28

                                                    2
